                       UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION (DETROIT)


In re:                                                         Chapter 7

Patrice Lynnette Harold,                                       Case No. 16-40659

         Debtor.                                               Hon. Phillip J. Shefferly
                                           /

United States of America,                                      Adversary Proceeding
                                                               No. 16-5041-PJS
         Plaintiff,

v.

Patrice Lynnette Harold,

         Defendant.
                                           /


         ORDER DETERMINING TAX DEBT IS EXCEPTED FROM DISCHARGE


         On February 12, 2020, the Court issued an Opinion Determining Tax Debt

is Excepted from Discharge (“Opinion”) (ECF No. 196). For the reasons set forth

in the Opinion, all of which are incorporated herein,




  16-05041-pjs        Doc 197   Filed 02/12/20   Entered 02/12/20 13:36:16   Page 1 of 2
      IT IS HEREBY ORDERED that the Debtor’s tax debt owing to the IRS for

the years 2004 through 2012 and 2014 is excepted from the Debtor’s Chapter 7

discharge under § 523(a)(1)(C) of the Bankruptcy Code.




Signed on February 12, 2020




                                           -2-


 16-05041-pjs    Doc 197      Filed 02/12/20   Entered 02/12/20 13:36:16   Page 2 of 2
